Lacombe, Circuit Judge,
(orally.) It is somewhat difficult to determine from all these sections exactly in which one these articles are to be found. They are plainly covered by the language of paragraph 405, “bulbs and bulbous roots, not medicinal, and not specially enumerated” elsewhere. The question is, which is the more specific enumeration, the *446one therein contained, or the one in paragraph 636, “bulbs and bulbous roots not edible, but in a crude state, and not advanced by refining or grinding, or by other process of manufacture? ” In common speech whatever is medicinal is fairly to be considered as non-edible; but it does not necessarily follow that whatever is non-edible must be medicinal. I incline therefore to the opinion that paragraph 405 is of these two the more specific, and shall therefore direct a verdict for the defendant.